This is an action to recover upon a liability insurance policy. Plaintiff is the assignee of the assured. A general demurrer to the complaint was overruled. *Page 345 
Defendant elected to stand upon its demurrer and declined to answer, whereupon a judgment was entered in favor of plaintiff for $500 and costs. Defendant claims that the complaint does not state a cause of action and that its demurrer was improperly overruled. The sufficiency of the complaint turns upon the construction to be placed upon the word "accident," as employed in a clause of the policy which limits defendant's liability to $1,000 for claims arising from "one accident."
The facts alleged in the complaint are substantially these: On July 29, 1920, defendant executed and issued to the assured a policy which insured him for the term of one year against liability to other persons for injury to or destruction of their property resulting from the use of the assured's automobile, a Marmon touring car. Defendant is referred to in the policy as the "Exchange." The provisions of the instrument which are germane to the present inquiry read: "In consideration of an additional deposit of $13.95 this policy also covers Assured's legal liability to other persons for injury to or destruction of the property of such persons . . . resulting solely and directly from the ownership, maintenance and/or use of the automobile herein described . . ., subject, however, to the following limitations and exclusions: (1) the Exchange's liability for such injury or destruction is limited to the actual value of the property destroyed at the time of its destruction, . . . but in no case shall the Exchange be liable with respect to claims (including claims for loss of use) arising from one accident for more than one thousand dollars." (Italics ours.) On March 27, 1921, the policy then being in full force and effect, the assured, by and through his chauffeur, was driving his Marmon car in a southerly direction upon a state highway in California. At the same time two other automobiles — one an Overland owned by a man of the name of Chance, and the other a Cadillac owned by the Keck Company, a corporation — were being driven in a northerly direction on the same highway; the Cadillac was traveling about 100 feet to the rear of the Overland; the Marmon car was so negligently operated by the assured's chauffeur that it collided with the Overland, damaging the latter vehicle in the sum of $500; the force of that collision broke the steering-gear of the Marmon, causing it to become unmanageable, *Page 346 
so that its path of travel could not be controlled, by reason whereof its course was so deflected toward the east side of the highway that it collided with the Cadillac, damaging it in the sum of $1,500 and causing the assured to incur a liability to pay that amount of money to the owner of that car; defendant already has paid $1,000 to the owner of the Cadillac; that sum is the total amount which has been paid by it on account of these collisions; the owner of the Overland has recovered a judgment against the assured in the sum of $500, which remains unpaid; defendant refuses to pay that judgment or any part of it, and disclaims all further liability under its policy of insurance. The action was brought to recover the amount for which the assured so became liable to the owner of the Overland.
Appellant claims that though there were two "injuries" — one to the Overland and the other to the Cadillac — there was but one "accident," within the meaning of the policy, and that therefore it complied with its obligations under its contract of insurance when it paid the sum of $1,000 to the owner of the Cadillac.
[1] It is only from a liability which grows out of negligence on the part of the assured, his agents or servants, that policies of this character are issued. (Tinline v. White Cross Ins.Assn. [1921], 3 K.B. 327, and notes to that case in 11 B.R.C., p. 265 et seq.) The policy indemnified the assured against sums which he shall become legally liable to pay to any other person as compensation for injury to or destruction of the property of such other person. A man does not become liable to pay compensation for accidental injury to the property of another unless the accident is due to his wrongful act. As was said inFord v. Stevens Motor Car Co., 203 Mo. App. 669 [220 S.W. 980], "Such so-called liability policies on automobiles, in general, protect the owner, or his agent or servant operating the same, from liability for his own negligence, and unless he, or his said agent or servant, is found to be negligent, there is no liability. This is the very purpose of such policies."
Here the assured's liability to the owner of each of the two automobiles damaged in the collisions accrued from one act of negligence on the part of the assured's servant, namely, the negligent operation of the Marmon car which caused it to collide first with the Overland and then with the *Page 347 
Cadillac. This act of negligence, the one cause which set in motion all that followed, was the proximate cause of both collisions. That is to say, the chauffeur's negligence which caused the injury to the Overland was also the cause which, in natural and continuous sequence, unbroken by any efficient intervening cause, produced the injury to the Cadillac. Without the initial act of negligence the injury to the Cadillac would not have occurred. "Proximate cause" literally means the cause nearest to the effect produced; but in legal terminology it is not confined to its literal meaning. [2] Though a negligent act or omission be removed from the injury by intermediate causes or effects, yet if, in a natural and continuous sequence, unbroken by any new efficient cause, it produces that injury, and if without it the injury would not have happened, it is in law the proximate cause of such injury, or the causa causans of the schoolmen. Proximity in point of time or space is no part of the definition. That is of no importance except as it may afford evidence for or against proximity of causation. (Dickson v.Omaha etc. Ry. Co., 124 Mo. 140 [46 Am. St. Rep. 429, 25 L.R.A. 320, 27 S.W. 476], quoting 1 Shearman and Redfield on Negligence, 4th ed., sec. 26.)
Though there was in this case but one proximate cause of the unexpected and untoward occurrence in which the double injury happened, it does not for that reason alone necessarily follow that the injuries resulted from but "one accident," as that term is used in the policy. For obviously there is a clear distinction between the chauffeur's want of due care considered as the cause of the accident, and the accident considered as the cause of the resulting injuries. Whether there were two accidents or only one accident presents a question the solution whereof depends upon the meaning to be given to the word "accident," as used in this contract of insurance.
[3] The terms used in an insurance policy should be given their plain, ordinary, and popular meaning. We should, however, be careful on the one hand not to be over-liberal in our interpretation of the word "accident," and on the other hand not to be too technical. But whether we give to the word, as used in this policy, a strict interpretation *Page 348 
or assign to it a liberal and popular meaning, we think it must be held that there was but one accident.
The word "accident" probably has been discussed in adjudications as often as any other word in the English language. It is not a technical term, with a clearly defined meaning, and it has been used in more than one sense. In its most commonly accepted meaning it signifies an event which takes place without one's foresight or expectation. It was defined by Lord Macnaghten in Fenton v. Thorley etc., Ltd. [1903], App. Cas. 443, as an "unlooked for mishap or an untoward event which is not expected or designed." Its meaning is well stated in Corpus Juris (vol. 1, pp. 394, 395), where it is said: "Speaking generally, but with reference to legal liabilities, an accident means any unintended and unexpected occurrence which produces hurt or loss. But it is often used to denote any unintended and unexpected loss or hurt apart form its cause, and if the cause is not known the loss or hurt itself would certainly be called an accident. The word is also often used to denote both the cause and the effect, no attempt being made to discriminate between them." This definition, originally given by Lord Robertson in Fenton v.Thorley, supra, is now generally accepted by the authorities. See Standard Oil Co. v. United States, 264 Fed. 69 [12 A.L.R. 1407].
It will be noticed that in Lord Robertson's definition an accident is an "occurrence." It is an "occurrence which produces hurt or injury." It also will be noticed that under this quite generally approved definition the word, as used in some classes of cases, denotes the cause of the hurt or loss; in other classes of cases it denotes the event, i.e., the unintended and unexpected loss or hurt apart from its cause; and in still other instances it may denote both the cause and the event, no attempt being made to discriminate between them. The use of the word to denote the unexpected and unintended result — the loss or hurt — rather than the cause is quite common in cases arising under Workmen's Compensation Acts, as, for instance, where a workman performing his usual task in his wonted way suffers, by reason of strain, an internal injury that is itself sudden, unusual, and unexpected. (Brown's Case, 123 Me. 424 [123 A. 421];Fidelity etc. Co. v. Industrial Acc. Com., 177 Cal. 614
[L.R.A. 1918F, 856, 171 P. 429 *Page 349 
]. See, also, Carroll v. Industrial Com., 69 Colo. 473 [19 A.L.R. 107, 195 P. 1097].) In 25 Harvard Law Review, 340, it is said: "Since the case of Fenton v. Thorley, nothing more is required [in cases arising under Workmen's Compensation Acts] than that the harm that the plaintiff has sustained shall be unexpected." This latitudinarian use of the word in that class of cases is justifiable for the reason that the phrase "injuries sustained by accident," as used in Workmen's Compensation Acts [Stats. 1913, p. 279], is to be given a broad interpretation in harmony with the evident purpose of such enactments and with the spirit of liberality in which they were conceived. (Fidelityetc. Co. v. Industrial Acc. Com., supra.) [4] But as commonly used in liability insurance policies, the word "accident" is predicated of an occurrence which is the cause of the injury. That is to say, as used in liability insurance contracts the word is employed to denote the cause, rather than the effect.
[5] In automobile accidents, particularly in such as involve collisions, the injury and its cause may be practically inseparable. They may be, and often are, inseparable in time and space. And yet in such instances the accident is clearly and necessarily the cause from which the resultant injury flows as an accident. In Lewis v. Commercial Casualty Ins. Co.,142 Md. 472 [28 A.L.R. 1287 [121 A. 259], the court, having under consideration a liability insurance policy insuring an automobile owner, employed this language: "The meaning of the word `loss,' as used in the clause under construction, is the injury or damagecaused by the accident." (Italics ours.) [6] In Tuttle v.Pacific Mutual L. Ins. Co., 58 Mont. 121 [16 A.L.R. 601, 190 P. 993], the court, having under consideration the meaning of the word "accident" as used in an accident insurance policy, says: "A result, though unexpected, is not an accident; the means or cause must be accidental." This language applies with equal force to such accidents as fall within the purview of liability insurance policies such as the one before us. Liability insurance is but a branch of accident and casualty insurance. (Employers'Liability Assur. Corp. v. Merrill, 155 Mass. 404
[29 N.E. 529]; Metropolitan Casualty Ins. Co. v. Basford, 31 S.D. 149
[139 N.W. 795].) *Page 350
[7] Where, as here, one negligent act or omission is the sole proximate cause, or causa causans, there is, as a general rule, but one accident, even though there be several resultant injuries or losses. Let us suppose that in the instant case the owner of the Overland car had likewise been the owner of the Cadillac, and that the former vehicle had been towing the latter when the successive but causally connected collisions occurred — just as each car in a freight train pulls the car which is immediately behind it. Could it correctly be said in the case just supposed that there were two accidents, merely because two automobiles were damaged in sudden and unexpected crashes happening in continuous sequence as a connected chain of events, but springing from a single initial cause? Clearly not. It would no more be correct to say of such a case that there were two accidents than it would be to predicate two or more accidents of a general freight train wreck, merely because two or more cars in the train might have been demolished in the same catastrophe. If, in our supposititious case, there would be but one accident, though two automobiles belonging to the same person were injured, then how could that accident become two accidents merely because, under the facts of this case, the two injured vehicles were separately operated and owned? To ask the question is to answer it.
In Allen v. London Guarantee etc. Co., 28 Terr. L. Rep. 254, the policy limited the liability of the insurance company to £ 300 for all claims arising out of "any accident oroccurrence." Two persons were injured in an accident caused by a cart belonging to the assured. It was held that there was only one "occurrence" within the meaning of the policy, and that therefore the limitation of defendant's liability to £ 300 applied. It is true that in that case the learned justice who rendered the decision was constrained to the view that there were two "accidents," though only one "occurrence." He appears to have been guided to this seeming incongruity by the interpretation which he put upon the decision of the court of appeal in SouthStaffordshire Tramways Co., Ltd., v. Sickness  Accident Assur.Assn., Ltd. [1891], 1 Q.B. 402 — a case presently to be adverted to by us. For our present purpose, however, it *Page 351 
suffices that the Allen case holds that there was but one "occurrence," even though two persons were injured.
If it be proper to say that there is but one "occurrence" where two persons are injured in an automobile collision, then it is a mistake to say of such a case that there are two "accidents"; for in a general sense every automobile accident is an occurrence. InChapin v. Ocean Accident  Guarantee Corp., 96 Neb. 213 [52 L.R.A. (N.S.) 227, 147 N.W. 465], the court, speaking of an automobile indemnity insurance policy, says: "As used in an indemnity policy such as this, we are of opinion that the word `accident' means an undesigned and unforeseen occurrence of an afflictive or unfortunate character, resulting in bodily injury to a person other than the insured." (Italics ours.) If, as the Nebraska court says, the word "accident," as used in an automobile indemnity policy, means an undesigned and unforeseen "occurrence" resulting in loss or injury to a third person, it follows that if the facts shown in Allen v. London Guaranteeetc. Co., supra, presented the case of one "occurrence," as was held by the English court, then they also presented the case of but one "accident."
That part of the continuous sequence of events which embraces the second collision in this case — the collision of the Marmon car with the Cadillac — may well be described in the language of Bailhache, J., in Tinline v. White Cross Ins. Assn., supra,
as "the incident of the accident." In that case the White Cross Insurance Association insured the plaintiff against legal liability to pay to third persons compensation for "accidental personal injury" caused through the driving of plaintiff's motor-car. While driving the car at an excessive rate of speed the assured knocked down three persons, injuring two of them and killing the third. The defendants contended that a recovery under the insurance contract would violate public policy, for the reason that the assured was guilty of a crime, he having pleaded guilty to manslaughter for the killing of one of the persons knocked down by his car. In ruling against this contention Judge Bailhache, before whom the action was tried, said: "The fact that one of the three persons was killed is, as I have said, really immaterial for the purposes of this case; it was the incident
of the accident, or the accident of the *Page 352 
accident." (Italics ours.) So here, the collision with the Cadillac, a part of the general catastrophe in which the three automobiles were involved, was but an "incident" of the accident, and not a separate accident.
Thus far in our consideration of the words "one accident," as used in this policy, we have purposely approached the question from the standpoint of a somewhat philosophical interpretation of the word "accident." We shall now endeavor to ascertain the ordinary and popular meaning of the word, premising by saying that we are convinced that the ultimate result, so far as this case is concerned, will be found to be the same whether the word "accident" be taken in a philosophical sense or be given its ordinary and popular meaning — one which it may be assumed any intelligent business man would give it. Fortunately the books afford several instances of the business man's construction of the word. In Klein v. Liability Assur. Corp., 9 Ohio App. 241, the court had before it an automobile indemnity insurance policy which contained a clause to the effect that the insurer's liability "on account of any one accident," resulting in injuries "to more than one person," is limited to a named sum of money. A similar provision is found in the policy which was before the court in McClung v. Pennsylvania Taximeter Cab Co., 25 Pa. Dist. Rep. 583. In Capelle v. United States Fidelity Guaranty Co., 80 N.H. 481 [120 A. 556], the policy indemnified the assured from liability resulting from claims upon him for damages on account of bodily injuries or death resulting at any one time and suffered by any person or "persons" as the result of "an accident." These contracts — and doubtless many other similar instances could be cited — illustrate the fact that in the realm of business, in contracts presumably entered into between ordinary men of affairs, employing language in a sense which is commonly understood by such men, the term "one accident," or "an accident," is used to cover cases where two or more persons may suffer loss or injury. In Tinline v. White Cross Ins. Assn.,supra — the case where the assured knocked down three persons while driving his automobile, killing one of them — Judge Bailhache commences his opinion thus: "In this case plaintiff claims a declaration that he is entitled to be indemnified against the consequences of an accident." *Page 353 
(Italics ours.) [8] These few illustrations will suffice to show that when the term "one accident" or "an accident" is used in automobile indemnity insurance contracts it is ordinarily and popularly understood to include a case where two or more persons are injured in person or in property as the result of an undesigned and unforeseen occurrence of an afflictive or unfortunate character, such as happened in this case.
There would have been no occasion for an opinion of this length were it not for the decision of the English court in the SouthStaffordshire Tramways case [1891], 1 Q.B. 402, referred tosupra. Without some thoughtful consideration, that case might seem to be at variance with our conclusion. However, a careful analysis of the policy there under consideration will show that case to be sui generis, and that the conflict between it and the views which we entertain is more apparent than real or substantial. There the assured made a written application which was recited in the policy. When the insurance clauses in the policy and the written application were read together it was apparent that the words "any one accident," in the policy, were intended by the parties to mean an accident to each of several persons who might be injured by the vehicles of the assured upon any one occasion. The policy, after reciting that the plaintiffs had applied to defendants "for an indemnity against all such claims as hereinafter mentioned for compensation for personal injuries, and damage to property, caused by vehicles in their possession," witnessed that the defendants did thereby agree that "so far as regards claims for personal injury and damage to property made against the assured in respect of accidents
caused by vehicles . . . belonging to the assured . . . and for which accidents the assured shall be liable, the association shall pay the assured the sum of £ 250 in respect of any one accident." It will be noticed that the application was for indemnity against all claims for personal "injuries," and damage to property, caused by plaintiffs' vehicles. As was pointed out by Bowen, L.J., in his concurring opinion, when the policy is looked to it appears that it limits the words of the application by adding the words "in respect of accidents." This word "accidents," in the plural, occurs twice in the policy preceding the phrase "any one accident," and was *Page 354 
evidently intended to refer to "accidents" occurring at any one time, and not to independent and wholly disconnected accidents such as might possibly occur at different times during the life of the policy. It is evident, therefore, that by the use of the word "accidents," in the insurance clause which provides for indemnity against "claims for personal injury . . . made against the assured in respect of accidents caused by vehicles," the parties intended to treat as several accidents all such untoward occurrences as might happen to several persons upon any one occasion, i.e., to regard as one accident whatever happened to each of the persons injured. It follows as a corollary to this construction that the words "any one accident," subsequently appearing in the policy, were intended to mean any one unexpected and untoward event happening to each of several persons who might be injured by plaintiffs' vehicles at any one time. That is to say, if in the preceding part of the policy the word "accidents" was intended to embrace each separate untoward occurrence happening to each of the several persons who might be injured upon any one occasion, then, as was said by Lord Bowen, the word "accident," in the phrase "any one accident," must receive the same construction.
[9] The policy under consideration in the instant case differs radically from that which was before the court of appeal in the South Staffordshire Tramways case. In the insurance contract here in question it is declared that the policy "covers all the Assured's legal liability to other persons for the injury to or destruction of the property of such persons . . . resulting solely and directly from the ownership, maintenance and/or use of the automobile" of the assured, but that in no case shall the insurer be liable for more than $1,000 "with respect to claims. . . arising from one accident." The use of the word "claims," in the plural, in connection with the words "one accident" clearly indicates that the parties understood that there might be several claims arising from one accident — as, for instance, where, as here, the vehicles of two or more persons are injured — but that though there might be several injuries and therefore several claims, the total liability of the insurer should not exceed $1,000 if the claims all arose from one accident. *Page 355 
Concluding, as we do, that there was but one accident, and that, therefore, by its payment of $1,000 to the owner of the Cadillac appellant has fully discharged the liability which devolved upon it by reason of the accident, it follows that the demurrer to the complaint was improperly overruled.
The judgment is reversed, with direction to the lower court to sustain the demurrer.